Concurring opinion by
Smith, J.,
July 23,1897:
Under the procedure act of 1887, section 3, the declaration, in assumpsit and trespass, “ shall consist of a concise statement of the plaintiff’s demand, as provided by the fifth section of the act of March 21, 1806; ” that is to say, a statement of the demand “particularly specifying the date of the promise, book account, note, bond, penal or single bill, or all or any of them, on which the demand is founded, and the whole amount that *176he, she or they believe is justly due to him, her or them from the defendant.” In actions founded on notes, contracts or book entries, copies of these must accompany the declaration; in actions founded on the record of any court within the county, or involving any instrument of writing recorded in the county, “ a particular reference ” to such record is sufficient in lieu of a copy.
A declaration may be demurred to only for lack of these essentials. If it omits any requisite of the right to recover, it falls short of a statement of the plaintiff’s demand. If, however, it fully exhibits a cause of action, embracing the specifications of date and amount required by the act of 1806, and is accompanied with the copies of notes, etc., and the references to records, required by the act of 1887, nothing more is necessary. The only question here is whether these requirements are substantially met.
The declaration sets forth that five persons named, including the plaintiff and the defendant, gave their bond and mortgage, dated Februaiy 10, 1887, to Valentine Baker, for the payment of $1,000 on December 5,1889, with interest from December 5, 1886 ; that this debt was wholly paid by the plaintiff on April 5, 1894; that one fifth thereof, being $288.12, with interest from date of payment, is justly due from the defendant to the plaintiff ; and that the action is brought to recover the same. Aside from the question whether it should be accompanied with a copy of the bond, it exhibits a complete cause of action, both at common law and under the statutory provisions, in a claim for moneypaidfor the use of the defendant; since the joint obligation which it avers imports the right to contribution on which the action is based.
The first cause assigned for demurrer is in effect but a general demurrer, and the record shows nothing sufficient to sustain it. The other causes, specially assigned, have nothing to operate on. They relate to the omission of unnecessary averments. It is not material whether the defendant had any interest in the land mortgaged, or whether any of his property was relieved by the payment made by the plaintiff. It is sufficient that the payment relieved him from further liability to the creditor. Had the mortgaged property belonged wholly to the plaintiff, the situation would in legal effect have been the same as if the *177creditor, instead of proceeding on the mortgage, had recovered judgment on the bond and levied on the land or on the plaintiff’s personal property; in that event there could be no question of the plaintiff’s right, on payment of the judgment, to contribution from the defendant. The recital, in the declaration, of the proceedings that led to payment, is unnecessary, and may be treated as surplusage; it is no more than a statement of the evidence by which payment is to be shown. The only essential matter is the fact of payment by the plaintiff of that portion of the debt that should have been paid by the defendant ; whether paid with or without legal process is immaterial.
It is by no means clear that, under the procedure act of 1887, a copy of the bond should have accompanied the declaration. There are sufficient references to the record of the mortgage, and of the judgment recovered thereon, though neither of these created any personal liability on the part of the defendant. It does not appear that the bond was given to the plaintiff or that it was held by him when the action was brought, and though he could have demanded its surrender upon payment of the debt, yet being a joint obligation its possession would not raise a presumption of payment of the whole by him: Craig v. Craig, 8 Rawle, 472. The action is not founded directly on the bond, but is for money paid to the defendant’s use, and is based on the payment made by the plaintiff, and his right to reimbursement by the defendant to the extent of one fifth of the debt thus paid. The bond enters into the case only collaterally, as matter of inducement, and it was not necessary, in pleading, to make profert of it. As to specialties, the copy required by the act of 1887, with the references to recorded instruments in lieu of a copy, may be viewed as equivalent to profert, and should perhaps be required only when the action is so directly founded on the originals as, independently of the statute, to require profert. But since the absence of a copy of the bond in this case is not assigned as cause for demurrer, it is unnecessary to decide the questions suggested by its omission. The demurrer was properly overruled, and the judgment should be affirmed. ,